In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated March 31, 2009, which, upon a fact-finding order of the same court dated January 23, 2009, and upon the court’s own motion pursuant to Family Court Act § 355.1 (1), in effect, vacated a prior order of disposition dated February 27, 2009, placing the appellant on probation for a period of 18 months, and placed him with the Office of Children and Family Services for a period of 18 months, effective February 27, 2009.
Ordered that the order of disposition dated March 31, 2009, is affirmed, without costs or disbursements.
Contrary to his contention, the appellant was not denied the effective assistance of counsel (see Matter of Thomas D., 50 AD3d 897 [2008]; Matter of Shaheen P.J., 29 AD3d 996, 998 [2006]; Matter of Robert P., 16 AD3d 512, 513 [2005]). Moreover, under the circumstances, the Family Court did not improvidently exercise its discretion in vacating a prior order of disposition based upon a substantial change of circumstances, the underlying facts of which were not challenged by the appellant, *1037and placing the appellant with the Office of Children and Family Services for a period of 18 months, effective February 27, 2009 (see Family Ct Act § 355.1). Fisher, J.P., Florio, Belen and Hall, JJ., concur.